13-2613
         Huang v. Lynch
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A200 943 050
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of November, two thousand fifteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PETER W. HALL,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       SHI HUANG,
14                Petitioner,
15
16                        v.                                    13-2613
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23
24       FOR PETITIONER:               Troy Nader Moslemi, Esq., Moslemi &
25                                     Associates, New York, New York.
26
27       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
28                                     General, Song Park, Senior
29                                     Litigation Counsel, Kimberly A.
 1                          Burdge, Trial Attorney, Office of
 2                          Immigration Litigation, United
 3                          States Department of Justice,
 4                          Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Shi Huang, a native and citizen of the

11   People’s Republic of China, seeks review of a June 12, 2013,

12   decision of the BIA affirming the October 11, 2011, decision

13   of an Immigration Judge (“IJ”), which denied his application

14   for asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).     In re Shi Huang, No.

16   A200 943 050 (B.I.A. June 12, 2013), aff’g No. A200 943 050

17   (Immig. Ct. N.Y. City Oct. 11, 2011).    We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history in this case.

20       Under the circumstances of this case, we have reviewed

21   the IJ’s decision as the final agency determination.     See

22   Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).        The

23   applicable standards of review are well established.     See 8

24   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

25   513 (2d Cir. 2009).

                                  2
 1       Because Huang filed his asylum application in 2011, the

 2   REAL ID Act applies in this case.    See REAL ID Act of 2005,

 3   Div. B of Pub. L. No. 109-13, 119 Stat. 302, 303 (2005)

 4   (codified at 8 U.S.C. § 1158(b)(1)(B)(iii)); Matter of S-B-,

 5   24 I. & N. Dec. 42, 45 (BIA 2006).     For such asylum

 6   applications, the agency may, considering the totality of

 7   the circumstances, base a credibility finding on an asylum

 8   applicant’s “demeanor, candor, or responsiveness,” the

 9   plausibility of his or her account, and inconsistencies in

10   his or her statements, without regard to whether they go “to

11   the heart of the applicant’s claim.”     See 8 U.S.C.

12   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

13   167 (2d Cir. 2008).

14       The agency’s adverse credibility finding is supported

15   by substantial evidence.    Yanqin Weng, 562 F.3d at 513; Xiu

16   Xia Lin, 534 F.3d at 167.   As the IJ found, Huang’s sworn

17   statement differed significantly from his credible fear

18   interview and asylum application.    See Xiu Xia Lin, 534 F.3d

19   at 167 (providing that an IJ may support an adverse

20   credibility determination with “any inconsistency or

21   omission”).   Huang stated initially that he left China

22   because his home was seized for development; he later stated


                                    3
 1   in his credible fear interview and asylum application that

 2   he left China because he was arrested for practicing

 3   Christianity.     The IJ considered but rejected Huang’s

 4   explanation that he was nervous and in a cold room when he

 5   gave his sworn statement, but later prayed and decided to

 6   tell the truth at the credible fear interview.     The agency

 7   was not required to credit this explanation.     See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 80-81

 9   (2d Cir. 2005).

10       Huang argues that the IJ should not have relied on the

11   sworn statement because it was unreliable.     As the IJ ruled,

12   a sworn statement taken at the border is comparable to an

13   airport interview, and an airport or border interview

14   statement may be relied upon when “it represents a

15   sufficiently accurate record of the alien’s statements.”

16   Ramsameachire v. Ashcroft, 357 F.3d 169, 179 (2d Cir. 2004).

17       Huang’s statement was given under circumstances that

18   comply with the safeguards we identified in Ramsameachire.

19   The border agent read a statement to Huang (identical to the

20   one read to Ramsameachire) stating that “U.S. law provides

21   protection to certain persons who face persecution” and that

22   Huang should say if he feared return to his home country.


                                     4
 1   Huang, who was provided an interpreter, confirmed that he

 2   understood this statement.   Huang was asked about a fear of

 3   persecution, whether he had ever been arrested in China, and

 4   follow-up questions.   He was given an opportunity to provide

 5   any other information he wished.   The notes from the

 6   interview were typed, and Huang signed each page.     There is

 7   no evidence, nor does Huang allege any problem with the

 8   translator or understanding the questions.   The sworn

 9   statement taken at the border therefore has all the

10   necessary hallmarks of reliability, and the IJ was permitted

11   to rely upon this document when making her adverse

12   credibility finding.   Ramsameachire, 357 F.3d at 182.

13   Because the only evidence of a threat to Huang’s life or

14   freedom depended upon his credibility, the adverse

15   credibility determination in this case necessarily precludes

16   success on his claims for asylum, withholding of removal,

17   and CAT relief.   See Paul v. Gonzales, 444 F.3d 148, 156-57

18   (2d Cir. 2006).

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, the pending motion

21   for a stay of removal in this petition is DISMISSED as moot.

22   Any pending request for oral argument in this petition is

23
                                   5
1   DENIED in accordance with Federal Rule of Appellate

2   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6




                                 6